Citation Nr: 0621666	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 90 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected 
bilateral hearing loss from 70 to 90 percent disabling, and 
denied his claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In May 2006, the veteran testified 
before the Board at a hearing that was held at the RO.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

At his May 2006 hearing before the Board, the veteran 
withdrew his appeal of the issue of entitlement to an 
increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal of the 
issue of entitlement to an increased rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2005).

In March 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an increased 
rating for bilateral hearing loss, as identified in the 
January 2004 statement of the case.

At his May 2006 hearing before the Board, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to an increased rating for bilateral hearing 
loss.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to the 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased rating for bilateral hearing 
loss, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  
Therefore, the provisions of the Veterans Claims Assistance 
Act (VCAA) are not applicable.  The Board has no jurisdiction 
to review the issue.

Accordingly, the issue is dismissed.



ORDER

The appeal concerning entitlement to an increased rating for 
bilateral hearing loss is dismissed.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2005).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2005).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2005).  Factors to be considered 
are the veteran's education, employment history and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the veteran has a combined disability rating of 
90 percent (90 percent disability rating for hearing loss, 
and 10 percent disability rating for tinnitus).  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The veteran underwent two VA examinations in August 2002.  As 
a result of the first examination, the veteran's hearing 
impairment was found to have no impact on his employability.  
The second examination, however, found that his hearing loss 
would limit his employability, although the veteran's 
advanced age called the relevancy of that finding into 
question.  The second examiner did not specifically opine as 
to whether the veteran's hearing loss would limit his 
employability such that he would be unable to secure or 
follow a substantially gainful occupation.

The veteran's age is irrelevant in determining whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.341(a); 4.19.  Even barring that, however, the Board 
finds that as one examiner found that the veteran's 
disabilities had no impact on his employability, and the 
other found that they would limit his employability, it 
remains unclear whether the veteran's hearing loss would 
limit his employability such that he would be unable to 
secure or follow a substantially gainful occupation.  For 
this reason, the Board finds that an additional examination 
addressing the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation is necessary.  See Friscia 
v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty 
to supplement the record by obtaining an examination that 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities 
or his age, as likely as not (more than 
50 percent probability) render him 
unable to secure or follow a 
substantially gainful occupation.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


